DETAILED ACTION
This action is in response to application filed on October 23, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after May 08, 2019, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 23, 2019 and December 23, 2020, have been considered by the examiner.

Drawings
	The drawings were received on October 23, 2019.  These drawings are accepted.

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 1, is objected to because of the following informalities:
The claim 1 uses the limitations “to switchi" in line 5 instead of “to switch”. Appropriate correction is required for all instances of all claims.



Allowable Subject Matter
	Claims 1-20 are allowed. Additionally, claims 1-20 would be allowable upon overcoming the objections outlined in this office action.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art neither anticipates nor obvious of the limitations.
Regarding Claims 1-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
1. A compressor motor control apparatus, comprising: 
a motor comprising a rotor being configured to rotate according to a motor torque that is controlled by a pulse width modulation (PWM) control; 
a switching unit provided at the motor, the switching unit being configured to switchi a wiring mode inside the motor so that the motor is driven from a first wiring mode to a second wiring mode; and
 a controller configured to generate a speed command frequency for controlling a rotation speed of the rotor, and control the switching unit so that the wiring mode of the motor is switched according to a comparison of the speed command frequency with a switching boundary frequency according to the wiring mode of the motor,
 wherein when the PWM control is stopped in response to the switching of the wiring mode, the controller determines a rotation state of the rotor that rotates inertially, and when the PWM control is restarted, the controller sets the determined rotation state of the rotor as an initial value of the rotor and controls a rotation speed of the motor of which the wiring mode is switched based on the set initial value of the rotor. 
16. A control method of a compressor motor, the method comprising: 
a first step of detecting, by a controller, a wiring mode of the motor when a speed command frequency for controlling a rotation speed of a rotor of the motor is changed; 
a second step of comparing, by the controller, a predetermined switching boundary frequency according to the wiring mode with the changed speed command frequency; 
a third step of stopping a pulse width modulation (PWM) control according to the comparison result and then switching the wiring mode of the motor; 
a fourth step of determining, by the controller, the rotation speed of the rotor while the PWM control is stopped; 
a fifth step of setting, by the controller, an initial value of the rotor based on the determined rotation speed when the PWM control is restarted; and
 a sixth step of controlling, by the controller, rotation of the motor of which the wiring mode is switched according to the predetermined initial value and a rotation speed difference according to the changed speed command frequency.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwaji et al.  (US 2013/0057.193) deals with sequentially selecting and driving two phases of the three-phase stator windings of a synchronous motor and  Kitagawa (US 2010/0264862) deals with A power supply control device turns off energization of coils from a power supply device when a rotational speed of a motor reaches 500 rpm.
This application is in condition for allowance except for the above formal matters. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846